STONE, J.
No assignment of errors, or brief of counsel, has been furnished for appellant in this cause; and we are left to examine the records ourselves, to ascertain if the Circuit Court committed any error, to the prejudice of the prisoner. We think the first count of the indictment clearly good, for it contains all that is requisite to constitute the statutory offense. — Pamph. Acts 1874-5, p. 259. That count being good, and the verdict of the jury a general finding, that finding must be referred to the good count. — 1 Brick. Dig. 501, § 761. Hence, we need not inquire whether the second and third counts are good.
The charge refused, to which an exception was reserved, postulates at least one fact, of which the record contains no evidence. The charge asked is, “If the jury believe, from the evidence, that at the time the defendant fled from the county, he had not formed the design to defraud, hinder, or delay his creditors; but that subsequent thereto, and token in Cherokee, Alabama, such design or intention was formed, and consummated in the State of Georgia,” &c. There is no evidence that defendant was, at any time, in Cherokee county. “A charge based, partly or entirely, on a state of facts of which there does not appear to have been any evidence, is abstract, and should for that reason be refused;” and the court does not inquire whether such statement of fact, stated without evidence to support it, is material or not. — 1 Brick. Dig. 338, § 41.
The Circuit Court did not err in refusing to give the charge, and its judgment is affirmed.